Title: To George Washington from Lieutenant Colonel Udny Hay, 1 June 1780
From: Hay, Udny
To: Washington, George



Sir
Fish Kill [N.Y.] 1st June 1780

I returnd the night before last from the eastward, and flatter myself the purposes for which I was sent (of which your Excellency was acquainted by general Howe) have been so far effected as to prevent us from the Colamitus situation into which we were so likely to be plunged.
As the farmers who have kept our public horses have positively refused letting them go till they are paid for keeping them, General Howe has thought proper to order me into the part of the Country where they are for the purpose of endeavouring by persuasive means to make them alter this resolution which they have deliberately combind in making, if I should fail we shall be in a shocking situation indeed, necessity therefore oblidges me to hope I shall be successfull, Your Excellency may at any rate rely my best endeavour’s shall not be wanting.
I have had the honour of reading Your Excellencies Letters recd in my absence, The boats I hope will be finishd agreeable to your orders as I took the necessary steps for procuring the Oakum while to the eastward.
A vessell took in the flour designd for the northward the same day your letter reachd this, and a sufficien[c]y of boats are prepard for the Transportation of the Troops designd for that Quarter, I think they cannot possibly meet with any delay here. I have the honour to ⟨be⟩ with every sentiment of res⟨pect⟩ Your Excellencies most obedt & very humble Sert

Udny Hay

